Supreme Court of Florida
                                    ____________

                                    No. SC14-1899
                                    ____________

                            JENNIFER BRINKMANN,
                                  Appellant,

                                         vs.

                          TYRON FRANCOIS, etc., et al.,
                                 Appellees.

                                  [February 4, 2016]

PERRY, J.

      This case is before the Court on appeal from a decision of the Fourth District

Court of Appeal, Francois v. Brinkmann, 147 So. 3d 613, 614 (Fla. 4th DCA

2014), which declares invalid section 99.0615, Florida Statutes (2014), governing

the residency requirement for write-in candidates of elections statewide. We have

jurisdiction. See art. V, § 3(b)(1), Fla. Const. For the reasons discussed below, we

affirm the district court’s decision.

                    STATEMENT OF THE CASE & FACTS

      The Fourth District set forth the relevant facts and procedural history of this

case as follows:
             Five candidates for Broward County Commissioner for District
      2, all Democrats, qualified to have their names printed on the ballot
      for the August 2014 primary election. No Republican or Independent
      candidates filed qualifying papers. [Tyron] Francois, a sixth
      candidate and also a Democrat, filed qualifying paperwork to run as a
      write-in candidate. As a duly qualified write-in candidate, a blank
      space on the ballot for the November 2014 general election would
      have been provided to allow voters to write in Francois’s name as
      their vote for the county commissioner to serve District 2. Francois’s
      status as a qualified write-in candidate would constitute “opposition,”
      as that term has been interpreted in relation to the Universal Primary
      Amendment (UPA), Article VI, section 5(b) of the Florida
      Constitution, thus requiring that the primary election be closed. See
      Telli v. Snipes, 98 So. 3d 1284 (Fla. 4th DCA 2012).
             Appellee [Jennifer] Brinkmann, a resident voter, filed a
      complaint in the circuit court, alleging that Francois was not properly
      qualified to be a write-in candidate because he did not physically live
      within the boundaries of the district as required by section 99.0615,
      Florida Statutes (2014). Brinkmann also sought an order forcing the
      primary election to be opened to all voters pursuant to the UPA.
      Francois conceded below, as he does on appeal, that he did not live in
      the district at the time he filed papers to qualify as a write-in
      candidate. However, he contends that section 99.0615 is facially
      unconstitutional because it conflicts with the Florida Constitution and
      violates equal protection. After an evidentiary hearing, the circuit
      court found that section 99.0615 is constitutional and disqualified
      Francois as a write-in candidate. The circuit court also entered an
      injunction that opened the primary election to all registered voters.

Francois, 147 So. 3d at 614 (footnotes omitted).

      The Fourth District reversed the circuit court’s order, concluding that

“section 99.0615, Florida Statutes (2014), is facially unconstitutional because the

timing of its residency requirement for write-in candidates conflicts with the timing

of the residency requirement for county commission candidates as established by

Article VIII, section 1(e) of the Florida Constitution.” Id. at 616. In support of its

                                         -2-
holding, the district court cited State v. Grassi, 532 So. 2d 1055, 1056 (Fla. 1988),

in which this “[C]ourt construed the constitutional provision [in article VIII,

section 1(e), Florida Constitution,] regarding the residency requirement for county

commissioners and stated that [t]he Florida Constitution requires residency at the

time of election.” Id. at 615 (internal quotation marks omitted). Given this

interpretation, the Fourth District found itself “convinced beyond a reasonable

doubt that the act contravenes the superior law.” Id. at 616 (quoting Mairs v.

Peters, 52 So. 2d 793, 795 (Fla. 1951)) (internal quotation marks omitted). This

appeal follows.1

                                    ANALYSIS

      Brinkmann raises three distinct issues in this case. Her first contention is

that the circuit court should not have been required to address Francois’ facial

challenge as to the constitutionality of section 99.0615, Florida Statutes (2014),

because he did not provide the State with proper notice regarding the challenge.

Next, Brinkmann argues that, nevertheless, section 99.0615, governing the

residency qualification of write-in candidates for public office, does not contravene



       1. In Matthews v. Steinberg, 153 So. 3d 295, 298 (Fla. 1st DCA 2014), the
First District Court of Appeal also overturned a circuit court ruling and held that
the residency requirement of section 99.0615 directly contravenes the
constitutional requirement that legislators reside within the subject district at the
time of election. Matthews is currently on appeal before this Court, No. SC14-
2202, and has been stayed pending disposition of the instant case.


                                         -3-
the residency requirement applicable to county commissioners under article VIII,

section 1(e), Florida Constitution. As such, because Francois failed to satisfy the

statutory residency requirement, he did not qualify to run as a write-in candidate in

the general election for the county commissioner’s office. Finally, Brinkmann

alternatively argues that even if section 99.0615 contravenes article VIII, section

1(e), and thus Francois properly qualified as a write-in candidate, such candidates

are not included within the intended meaning of “opposition” as used in a different

constitutional provision, namely, article VI, section 5, Florida Constitution.

Therefore, the Democratic Party’s primary election should have been opened to all

registered voters. We will discuss each issue in turn.

                     Preservation of Constitutionality Claim

      Brinkmann contends that the issue regarding the constitutionality of section

99.0615, Florida Statutes, was not properly preserved because Francois failed to

provide all appropriate parties with a meaningful opportunity to defend the

challenge under Florida Rule of Civil Procedure 1.071. The record before us

reflects that all procedural requirements were indeed satisfied, including proper

notice being furnished to the Office of the State Attorney for the Seventeenth

Judicial Circuit in and for Broward County. Therefore, the State was afforded a

meaningful opportunity to intervene and be heard. That it did not actually

participate in litigation does not preclude us, nor did it preclude the lower courts,


                                         -4-
from considering Francois’ claim. See Martin Mem’l Med. Ctr., Inc. v. Tenet

Healthsystem Hosp., Inc., 875 So. 2d 797, 800 (Fla. 1st DCA 2004) (“[I]t seems to

us relatively clear that, once the Attorney General or appropriate state attorney has

been served, he or she may choose either to appear or not. However, in the latter

event, non-participation has no effect on the litigation.”). Accordingly, this

argument is without merit.

                        Constitutionality of Section 99.0615

      The crux of this issue is whether section 99.0615, Florida Statutes,

contravenes the relevant provision of article VIII, section 1(e), Florida

Constitution, and by extension, whether Francois properly qualified as a write-in

candidate for the 2014 Broward County Commissioner, District 2, general election.

Because these issues turn on the determination of a statute’s constitutionality and

the interpretation of a provision of this state’s constitution, they are pure questions

of law and thus subject to de novo review. See Graham v. Haridopolos, 108 So. 3d

597, 603 (Fla. 2013) (quoting Crist v. Fla. Ass’n of Criminal Def. Lawyers, Inc.,

978 So. 2d 134, 139 (Fla. 2008)). We recognize that because “statutes come

clothed with a presumption of constitutionality[,] [they] must be construed

whenever possible to effect a constitutional outcome.” Id. “To overcome the

presumption, the invalidity must appear beyond reasonable doubt, for it must be

assumed the [L]egislature intended to enact a valid law.” License Acquisitions,


                                         -5-
LLC v. Debary Real Estate Holdings, LLC, 155 So. 3d 1137, 1143 (Fla. 2014)

(quoting Lewis v. Leon Cnty., 73 So. 3d 151, 153 (Fla. 2011)) (internal quotation

marks omitted).

      This Court has long-instructed that statutes may not impose qualification

requirements for public office over and above those set forth in the Florida

Constitution. See Grassi, 532 So. 2d at 1056 (quoting State ex rel. Askew v.

Thomas, 293 So. 2d 40, 42 (Fla. 1974) (“We have consistently held that statutes

imposing additional qualifications for office are unconstitutional where the basic

document of the constitution itself has already undertaken to set forth those

requirements.”)); Wilson v. Newell, 223 So. 2d 734, 735-36 (Fla. 1969) (“Section

99.032, Florida Statutes, is unconstitutional, invalid and ineffective because it

prescribes qualifications for the office of County Commissioner in addition to

those prescribed by the Constitution.”). See also Levey v. Dijols, 990 So. 2d 688,

692 (Fla. 4th DCA 2008) (“Any statute that restricts eligibility beyond the

requirements of the Florida Constitution is invalid.” (citing Miller v. Mendez, 804

So. 2d 1243, 1246 (Fla. 2001))). As such, if any provision of the Florida

Constitution provides qualifications for an office of county commissioner, then the

Legislature is prohibited from imposing additional qualifications. Brinkmann

argues that section 99.0615 does not alter the constitutional eligibility requirements




                                         -6-
for an office of county commissioner, but instead regulates the procedures for

being placed on an election ballot. We disagree.

      The Florida Constitution sets forth residency requirements for various public

officers. See, e.g., art. V, §§ 8, 17, 18, Fla. Const. (imposing residency

requirements for the offices of justice or judge of any court, state attorney, and

public defender); see also Abdool v. Bondi, 141 So. 3d 529, 550 (Fla. 2014)

(“[W]hile the Legislature may statutorily modify the qualifications of registry

counsel, CCRC, and RCC by statute, it may not alter the constitutionally

enumerated qualifications or disqualifications of the public defender.” (citing Crist,

978 So. 2d at 142)); Miller, 804 So. 2d at 1247 (rejecting claim that candidate for

the office of circuit judge was unqualified because she did not reside in office’s

territorial jurisdiction when she filed her oath of candidate; held: constitution only

requires that a candidate for judicial office reside within jurisdiction on the date he

or she assumes office). With regard to an office of county commissioner, the

Constitution reads:

      COMMISSIONERS. Except when otherwise provided by county
      charter, the governing body of each county shall be a board of county
      commissioners composed of five or seven members serving staggered
      terms of four years. After each decennial census the board of county
      commissioners shall divide the county into districts of contiguous
      territory as nearly equal in population as practicable. One
      commissioner residing in each district shall be elected as provided by
      law.




                                         -7-
Art. VIII, § 1(e), Fla. Const. (emphasis added). Our interpretation of the

underscored provision has been clear.

      In Grassi, we reviewed the district court’s decision affirming the dismissal

of misdemeanor charges brought against a county commissioner candidate who

filed qualifying papers for a particular district’s election but resided in another

district at that time. Grassi, 532 So. 2d at 1055. The State sought review on the

ground that section 99.032, Florida Statutes (1983), the law cited in the charging

document, required that “[a] candidate for the office of county commissioner shall,

at the time he qualifies, be a resident of the district from which he qualifies.” Id. at

1055-56. This Court held that article VIII, section 1(e), already provided the

requirements for office of county commissioner: “We construe this provision as

requiring residency at the time of election.” Id. at 1056. As such, the Court

concluded, section 99.032 was unconstitutional because it “impose[d] the

additional qualification for the office of county commissioner of residency at the

time of qualifying for election.” Id.

      In light of this decision, we have already determined that candidates for an

office of county commissioner are constitutionally required to establish their

residency within that office’s district only at the time of election. In other words,

the qualification period is not the last opportunity for the candidate to move into

the office’s representative territory. Notably, in interpreting article VIII, section


                                          -8-
1(e), our decision in Grassi does not distinguish between party affiliations or types

of county commissioner candidates—that is, write-ins under section 99.0615; those

who pay a qualifying fee under section 99.092, Florida Statutes (2014); or

someone seeking to qualify by the petition process under section 99.095, Florida

Statutes (2014). Thus, it is evident that the constitutional eligibility requirement of

residency at the time of election applies to every county commissioner candidate.

      The law at issue in this case is strikingly similar to the one invalidated in

Grassi. Section 99.0615, Florida Statutes, dictates that “[a]t the time of

qualification, all write-in candidates must reside within the district represented by

the office sought.” Thus, under Florida law, “write-in candidates must reside

within the district at an earlier point than other candidates—the time of

qualification.” Matthews v. Steinberg, 153 So. 3d 295, 297 (Fla. 1st DCA 2014).

This directive retracts the constitutionally-delineated deadline, by which a write-in

candidate vying particularly for an office of county commissioner must

demonstrate residency within that office’s district, and reasons that the statute

impermissibly imposes a residency requirement in addition to that prescribed by

article VIII, section 1(e), of the Florida Constitution. See Grassi, 532 So. 2d at

1056; Wilson, 223 So. 2d at 735-36.

      Accordingly, we conclude that the Fourth District correctly determined that

section 99.0615, Florida Statutes, is facially unconstitutional.


                                         -9-
              Closing of the Democratic Party’s Primary Election

      Finally, Brinkmann argues that even if section 99.0615 is unconstitutional,

the Fourth District still erred in closing the Democratic Party’s primary election on

its flawed determination that write-in candidates like Francois are “opposition”

under article VI, section 5(b), of the Florida Constitution. This issue presents a

question of constitutional interpretation, also subject to de novo review. See

Graham, 108 So. 3d at 603.

      The rules governing statutory interpretation generally apply with equal force

to the interpretation of constitutional provisions. Coastal Fla. Police Benevolent

Ass’n, Inc. v. Williams, 838 So. 2d 543, 548 (Fla. 2003). Accordingly,

      this Court “endeavors to construe a constitutional provision consistent
      with the intent of the framers and the voters.” Zingale[ v. Powell, 885
      So. 2d 277, 282 (Fla. 2004)] (quoting Caribbean Conservation Corp.,[
      Inc. v. Fla. Fish & Wildlife Conservation Comm’n, 838 So. 2d 492,
      501 (Fla. 2003)]). In ascertaining the intent of the voters, the Court
      may examine “the purpose of the provision, the evil sought to be
      remedied, and the circumstances leading to its inclusion in our
      constitutional document,” In re Apportionment Law—1982, 414 So.
      2d [1040, 1048 (Fla. 1982)], with the view that a constitutional
      amendment must be assessed “in light of the historical development of
      the decisional law extant at the time of its adoption.” Jenkins v. State,
      385 So. 2d 1356, 1357 (Fla. 1980).

In re Senate Joint Resolution of Legislative Apportionment 1176, 83 So. 3d 597,

614 (Fla. 2012).

      Still, “[a]ny inquiry into the proper interpretation of a constitutional

provision must begin with an examination of that provision’s explicit language. If

                                        - 10 -
that language is clear, unambiguous, and addresses the matter in issue, then it must

be enforced as written.” Fla. Soc’y of Ophthalmology v. Fla. Optometric Ass’n,

489 So. 2d 1118, 1119 (Fla. 1986). Indeed, “the law is settled that when

constitutional language is precise, its exact letter must be enforced and extrinsic

guides to construction are not allowed to defeat the plain language.” Fla. League

of Cities v. Smith, 607 So. 2d 397, 400 (Fla. 1992). “[U]nless the text of a

constitution suggests that a technical meaning is intended, words used in the

constitution should be given their usual and ordinary meaning because such is the

meaning most likely intended by the people who adopted the constitution.”

Lawnwood Med. Ctr., Inc. v. Seeger, 990 So. 2d 503, 512 (Fla. 2008). This Court

has advised that “a dictionary may provide the popular and common-sense

meaning of terms presented to the voters.” Id. (quoting Advisory Op. to

Governor—1996 Amendment 5 (Everglades), 706 So. 2d 278, 282 (Fla. 1997)).

Constitutional provisions should be provided “a broader and more liberal

construction” but not construed “so as to defeat their underlying objectives.”

Coastal Fla. Police Benevolent, 838 So. 2d at 549 (quoting Fla. Soc’y of

Ophthalmology, 489 So. 2d at 1119) (internal quotation marks omitted). Finally, it

should be noted that this Court champions a strong public policy against judicial

interference in the democratic process of elections. Fla. League of Cities, 607 So.




                                        - 11 -
2d at 400. Bearing these principles in mind, we first turn to the constitutional

provision at issue.

                           Universal Primary Amendment

      The Universal Primary Amendment (UPA) was passed in the 1998 general

election and amended article VI, section 5, Florida Constitution, to state, “If all

candidates for an office have the same party affiliation and the winner will have no

opposition in the general election, all qualified electors, regardless of party

affiliation, may vote in the primary elections for that office.” Art. VI, § 5(b), Fla.

Const.; accord Telli v. Snipes, 98 So. 3d 1284 (Fla. 4th DCA 2012).

      Two courts have determined that a write-in candidate constitutes

“opposition” for purposes of opening a primary election under the UPA. See, e.g.,

Lacasa v. Townsley, 883 F. Supp. 2d 1231, 1242-43 (S.D. Fla. 2012). In Telli,

three candidates were qualified to run in the Democratic Party’s 2012 primary

election for the Office of Broward County Commissioner. Two other candidates—

one Democrat and one Republican—also qualified particularly as write-in

candidates and were represented in the November 2012 general election by a blank

line on the ballot. A Republican-registered voter filed suit to open the Democratic

Party’s primary election to all registered voters, and the trial court dismissed the

suit with prejudice. Telli, 98 So. 3d at 1285.




                                         - 12 -
      The Fourth District affirmed, holding “that the language of the UPA is

‘unambiguous’ and that write-in candidates are both ‘candidates’ and ‘opposition’

within the meaning of the UPA’s unambiguous language.” Id. at 1286. The

district court found that “Florida’s statutory definition of ‘candidate’ includes

write-in candidates.” Id. at 1286 (citing § 97.021(5)(b), Fla. Stat. (2012)

(“ ‘Candidate’ means any person to whom any one or more of the following

applies: . . . (b) Any person who seeks to qualify for election as a write-in

candidate.”)). It further rejected the plaintiff’s insistence that write-in candidates

were not viable competition.

               [This] Court will not consult a crystal ball to determine
               when and whether a given write-in candidate constitutes
               “real” or mere illusory opposition. The question is not
               whether [the write-in candidates] will likely prevail in the
               general election over the winner of the Democratic Party
               (or even garner a significant percentage of the vote), but
               whether, under the current framework set forth by the
               Florida Constitution, they could.

      Lacasa, 883 F. Supp. 2d at [1243] (emphasis [in] original). Under the
      current framework, a write-in candidate could prevail in the general
      election, provided he or she receives the most votes.

Id. at 1287.

      The Telli court’s interpretation of the UPA’s plain language is consistent

with the common usage of “opposition” and related terms around the time the

amendment was adopted. According to dictionary definitions, “opposition” meant

“a position confronting another or placing in contrast; that which is or furnishes an

                                          - 13 -
obstacle to some result.” Black’s Law Dictionary, 1093 (6th ed. 1990). It was also

defined as an “act of opposing,” a “hostile or contrary action or condition,” and

“something that opposes,” or “a political party opposing and prepared to replace

the party in power.” Merriam-Webster’s Collegiate Dictionary 816 (10th ed.

1998). The act of “opposing” was “appli[cable] to any conflict” and synonymous

with “set[ting] oneself against someone or something.” Id. Conversely, someone

or something was “opposed” if he, she, or it was “set or placed in opposition.” Id.

Additionally, an “opponent” was “one that takes an opposite position (as in a

debate, contest, or conflict).” Id. at 815.

      From these definitions, it appears that the usual and ordinary meaning of

“opposition” as intended by the people who adopted the UPA contemplated an

individual qualified to compete against a political party’s primary winner in hopes

of prevailing in a contest for public office. This naturally encompasses a write-in

candidate—especially considering that subsection (b) does not specify the type of

“opposition” one must encounter in a general election.

      Brinkmann maintains that interpreting “opposition” to include write-in

candidates would not coincide with the UPA’s intended purpose. Specifically, she

argues that the amendment was adopted in order to allow all registered electors to

vote in a primary election when the winner of that election effectively would be the




                                         - 14 -
person elected to office. This argument overstates the UPA’s purpose. According

to amendment commentary:

      The [UPA] was proposed by the Constitution Revision Commission in
      an effort to address the low numbers of Florida voters who participate
      in elections. The Commission found that, prior to the amendment, in
      counties where a large majority of registered voters is registered with
      one political party, an election was often won at the primary level.
      Members of the minority party, as well as members of minor parties
      and those with no party affiliation, would not have the opportunity to
      participate in the electoral process.

William A. Buzzett & Deborah K. Kearney, Commentary to 1998 Amendment,

Art. VI, § 5.

      The federal district court in Lacasa found that current election laws

effectuate the UPA’s purpose by giving all registered voters in a given county an

opportunity to participate in the electoral process. Writing for the court, Judge

Zloch explained:

             Further, Plaintiffs’ argument that the write-in candidates do not
      constitute “opposition” justifying the closed election is inconsistent
      with the structure of Florida’s election laws. If a candidate in a
      general election is unopposed, meaning that if there are no other
      candidates, whether write-in candidates or party-supported candidates,
      “the candidate [is deemed] to have voted for himself or herself” and
      thus “the names of [the] unopposed candidates shall not appear on the
      general election ballot.” Fla. Stat. § 101.151(7). It is this type of
      primary that is, by definition, a de facto general election because there
      will actually be no opportunity to vote at all in the general election—
      the election for the office of Miami-Dade State’s Attorney will be
      absent from the general election ballot.




                                        - 15 -
Lacasa, 883 F. Supp. 2d at 1243. Based on the record before it, the court found

that

       the situation Plaintiffs decry here is much different. In the November
       general election, all Miami-Dade County voters will have the
       opportunity to vote for the [sic] either the winner of the Democratic
       Primary . . . [or one of the two write-in candidates]. While Plaintiffs
       may claim that the write-in candidates are not “real” or legitimate
       candidates, their presence does not diminish Plaintiffs’ and all other
       duly registered voters’ right to cast a vote in the general election.

Id.

       These passages demonstrate that, even in branding write-in candidates as

“opposition” for purposes of closing a party’s primary election, Florida’s election

laws still guarantee all registered electors meaningful opportunities to vote at the

general election level. Accord Telli, 98 So. 3d at 1287 (“Come November 6th, all

duly-registered voters will have the opportunity to participate in the electoral

process by voting for either the winner of the Democratic Primary or one of the

write-in candidates; and the candidate receiving the most votes in the general

election will be elected to the office of Broward County Commissioner.”).

Brinkmann simply conflates the write-in candidate’s chances of winning the

general election with the elector’s chance to participate at all in the electoral

process. See Lacasa, 883 F. Supp. 2d at 1243 (refusing to consider the likelihood

of a write-in candidate prevailing, or even garnering a significant percentage of

votes, in a general election).


                                         - 16 -
      Brinkmann further contends that “the circumstances leading to the adoption

of article VI, section 5(b) were to allow all registered voters to participate in a

party primary when the minority party was fielding no candidates in the general

election.” And, “[b]ecause a write-in candidate is necessarily not fielded by any

party” Brinkmann adds, closing a primary election “solely on the basis that a write-

in candidate represented by a blank space on the general election ballot is

‘opposition’ . . . ignores the policy behind the UPA.” This position also overlooks

the purpose of Florida’s primary election system and, if adopted, could effectuate

unintended openings of primary elections statewide.

      Regarding the primary system’s purpose, primary elections did not exist at

common law. Wagner v. Gray, 74 So. 2d 89, 91 (Fla. 1954). Yet, article III,

section 26, Florida Constitution, has historically required the Legislature “to pass

laws regulating elections and prohibiting under adequate penalties all undue

influence thereon from power, bribery, tumult, or other improper practice.” State

ex rel. Gandy v. Page, 169 So. 854, 857 (Fla. 1936). In Gandy, this Court held that

      such section of the Constitution contemplates laws regulating primary
      elections as well as general elections because of the inevitable
      relationship of the two classes of elections to each other. Thus, the
      Legislature is authorized by said section of the Constitution to enact
      laws designed to confine participations in party primary elections to
      bona fide recognized members of the political parties required by law
      to participate in such legally sanctioned and regulated primary
      elections as may be provided for by statute.




                                         - 17 -
Id. Although a duly registered elector is entitled to exercise suffrage, there is a

counterbalancing expectation that the elector will “comply with such other

requirements of law as may be imposed upon him [or her] as a matter of policing

the process by which he [or she] is authorized to cast his [or her] vote . . . .” Id. at

858; see, e.g., State ex rel. Hall v. Hildebrand, 168 So. 531, 532 (Fla. 1936) (“The

primary election laws of this state clearly require participants in primary elections,

whether as voters or candidates, to specially register for that purpose.”); § 101.021,

Fla. Stat. (2014) (“In a primary election a qualified elector is entitled to vote the

official primary election ballot of the political party designated in the elector’s

registration, and no other. It is unlawful for any elector to vote in a primary for

any candidate running for nomination from a party other than that in which such

elector is registered.”).

       Hence, the Legislature established the primary election mechanism to permit

a given political party to select a representative whom that party genuinely

intended to support in a general election for public office. See Wagner, 74 So. 2d

at 91; State ex rel. Andrews v. Gray, 169 So. 501, 505 (Fla. 1936). This Court has

explained that

       [t]he purpose of a primary election is to give vitality to the
       constitutional guaranty of a free and untrammeled ballot by affording
       freedom of choice of candidates to the individual party voter who may
       be expected to support the party nominees at the ensuing general
       election. The honest conduct of a primary election is therefore not


                                         - 18 -
      less important than freedom in expression of choice as between
      candidates on the final election is generally regarded as indispensable.

Id. Thus, primary elections are “essential to the functioning of popular free

government” and “an integral part of the election machinery of this State[.]”

Wagner, 74 So. 2d at 90-91.

      Additionally, federal courts have identified legitimate regulatory interests

that are furthered by the closing of a primary election. In Lacasa, the district court

accepted the State’s “proposition that keeping a political party’s primary election

closed will preserve the party as [a] viable and identifiable interest group[],

insuring that the results of [its] primary election, in a broad sense, accurately

reflect the voting of the party members.” Lacasa, 883 F. Supp. 2d at 1239 (citing

Clingman v. Beaver, 544 U.S. 581, 594-95 (2005)) (internal quotation marks

omitted). The court further “recognize[d] the importance of . . . party building

efforts and the interest in maintaining party identity.” Id. at 1240 (citing Cal.

Democratic Party v. Jones, 530 U.S. 567, 579 (2000)). Next, the court agreed that

“maintaining a closed primary ensures that the State’s registration rolls continue to

accurately reflect voters’ political preferences,” which in turn “encourage[s]

Florida citizens to vote.” Id. (citing Clingman, 544 U.S. at 596). The court also

deemed significant an “independent interest in the orderly operation of elections.”

Id. at 1240-41 (citing Timmons v. Twin Cities Area New Party, 520 U.S. 351, 358

(1997)). Finally, while not found to be applicable in the instant case, the court

                                         - 19 -
mentioned the State’s interest in preventing “party raiding” and “excessive

factionalism.” Id. at 1241. We too find most, if not all, of these state interests to

be prevalent in the instant case.

      Further, Brinkmann’s position embraces an interpretation of the UPA that

would yield unintended openings of primary elections. Article VI, section 5(b) is a

general law: it uniformly governs primary elections for any public office

throughout the state. See License Acquisitions, LLC, 155 So. 3d at 1142 (“A law

that operates universally throughout the state, uniformly upon subjects as they may

exist throughout the state, or uniformly within a permissible classification is a

general law.”) (citation omitted) (internal quotation marks omitted). Thus, under

Brinkmann’s theory, members of majority parties, among others, conceivably

would always be permitted to participate in a given party’s primary election when

the minority party fields no candidate for the general election. This would be

equally true “in counties where a large majority of registered voters is registered

with one political party” as it would be in counties where multiple parties account

for significant percentages of registered voters. Because majority parties typically

influence election outcomes, it is unreasonable to conclude that the UPA was

intended to create such a loophole in election laws and authorize members of a

majority party to meddle in the political affairs of another party which they “have

no interest in joining or in supporting.” See Lacasa, 883 F. Supp. 2d at 1238.


                                         - 20 -
      Based on the above, we conclude that, for purposes of opening a primary

election under the UPA, the plain and obvious meaning of “opposition” includes

write-in candidates. Therefore, we must determine whether the Fourth District

correctly ordered the Democratic Party’s primary election to be closed.

                                      This Case

      Under Florida law, a primary election for public office will not be opened to

all registered voters unless two conditions are met: “(1) all candidates for the office

must have the same party affiliation; and (2) the winner of the primary will have no

opposition in the general election.” Telli, 98 So. 3d at 1286 (citing art. VI, § 5(b),

Fla. Const.). Both prongs contemplate that each candidate has met the

qualification requirements set forth under Florida Statutes and thereby has been

duly qualified for the office sought. See Lacasa, 883 F. Supp. 2d at 1241.

      Here, the record reflects that five candidates qualified by filing a fee or

submitting a petition to run in the Democratic Party’s primary election in August

2014: Lisa Aronson, Mark Bogen, Carmen Jones, Charlotte E. Rodstrom, and

Terry Williams-Edden. The record also reflects that Francois, a sixth candidate

who qualified by the write-in process, was a registered Democrat at all relevant

times. Therefore, all candidates for the Office of Broward County Commissioner,

District 2, shared the same party affiliation. Cf. id. at 1241-42 (concluding that

UPA would not work to open the Democratic primary for the state attorney’s office


                                        - 21 -
to all registered voters because three candidates were registered Democrats but one

of the two write-in candidates was a registered Republican).

      Nevertheless, Brinkmann cannot satisfy the second prong necessary for

opening a primary election. Because we have determined today that section

99.0615, Florida Statutes, is facially unconstitutional, the fact that Francois did not

live within District 2 at the close of the qualification period is not dispositive.

Francois testified that he intended to move into the district if he won the general

election. The parties do not otherwise dispute whether he failed to satisfy other

eligibility requirements as prescribed under Florida law. Thus, the circumstances

of this case are such that the primary winner was opposed by a duly qualified

write-in candidate in the November 2014 general election.

      Accordingly, we conclude that it was appropriate and constitutionally

mandated for the Democratic Party’s primary election to be closed to only

Democratic-registered voters.

                                   CONCLUSION

      For the foregoing reasons, we affirm the Fourth District’s decision in

Francois.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, and QUINCE, JJ., concur.
CANADY and POLSTON, JJ., concur in result.




                                         - 22 -
NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

An Appeal from the District Court of Appeal – Statutory or Constitutional
Invalidity

      Fourth District - Case No. 4D14-2739

      (Broward County)

William R. Scherer of Conrad & Scherer, LLP, Fort Lauderdale, Florida; Bruce S.
Rogow and Tara A. Campion of Bruce S. Rogow, P.A., Fort Lauderdale, Florida,

      for Appellant

Robert C. L. Vaughan of Kim Vaughan & Lerner, LLP, Fort Lauderdale Florida;
Mark Herron, Robert J. Telfer, III, and Joseph Brennan Donnelly of Messer
Caparello, P.A., Tallahassee, Florida,

      for Appellee Tyron Francois




                                      - 23 -